      Case 1:20-cv-02921-SDG Document 80-2 Filed 07/09/21 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

RICHARD ROSE, et al.

             Plaintiffs,

      v.                                       CIVIL ACTION
                                               CASE NO. 1:20-cv-2921-SDG
BRAD RAFFENSPERGER, in his
official capacity as Secretary of State
of the State of Georgia,

             Defendant.



      SECRETARY OF STATE BRAD RAFFENSPERGER’S
 STATEMENT OF MATERIAL FACTS AS TO WHICH THERE IS NO
            GENUINE DISPUTE TO BE TRIED

      Defendant Secretary of State Brad Raffensperger, pursuant to Local

Civil Rule 56.1(B)(1), provides his Statement of Material Facts as to Which

There is No Genuine Dispute to be Tried, showing the Court the following:

                                          1.

      No Plaintiff has ever been prohibited from voting based on their race.

Deposition of Brionté McCorkle [Doc. 74] (“McCorkle Dep.”), 20:24-21:8;

Deposition of Wanda Mosley [Doc. 77] (“Mosley Dep.”) 22:9-16; Deposition of

Richard Rose [Doc. 75] (“Rose Dep.”), 16:2-14; Deposition of James Woodall

[Doc. 76] (“Woodall Dep.”), 21:9-17.


                                          1
      Case 1:20-cv-02921-SDG Document 80-2 Filed 07/09/21 Page 2 of 7




                                      2.

      Several Plaintiffs testified that they have never          had trouble

participating in the political process or that any trouble participating was

unrelated to their race. Mosley Dep., 32:15-18; McCorkle Dep., 31:19-25.

                                      3.

      Several Plaintiffs acknowledged that Black voters in Georgia typically

support Democratic candidates. McCorkle Dep., 22:4-8; Mosley Dep., 23:13-16.

                                      4.

      Plaintiff Richard Rose agreed that there are situations where Black-

preferred candidates can succeed in statewide elections. Rose Dep., 18:15-24.

                                      5.

      In the 2020 general elections, candidates supported by black voters were

successful in the presidential race and two U.S. Senate races. Expert Report of

Michael Barber, Ph.D., attached as Ex. A (“Barber Report”), pp. 8-10.

                                      6.

      Dr. Barber concluded that the only reason that the Black-preferred

candidate was unsuccessful in 2021 was due to Black voters not voting all the

way down the ballot. Barber Report, pp. 15-20.




                                      2
      Case 1:20-cv-02921-SDG Document 80-2 Filed 07/09/21 Page 3 of 7




                                       7.

      Dr. Barber found that partisanship was the key predictor of vote choice,

regardless of the race of the candidate. Barber Report, p. 21.

                                       8.

      Plaintiffs’ experts do not disagree that partisanship plays a role, but

believe that partisanship and race cannot be untangled. Expert Report of

Bernard L. Fraga, Ph.D., attached as Ex. B (“Fraga Rebuttal Report”), pp. 2-9.

                                       9.

      The Public Service Commission regulates utilities in different ways.

Deposition of Tricia Pridemore [Doc. 71] (“Pridemore Dep.”), 14:4-16:3.

                                      10.

      Commissioners must constantly weigh the reliability of a solid, secure

system with the price of operating that system. Pridemore Dep., 83:5-84:2;

89:2-10.

                                      11.

      Decisions about rates affect all ratepayers across the state. Deposition of

Lauren McDonald [Doc. 73] (“McDonald Dep.”), 46:12-47:15.




                                       3
        Case 1:20-cv-02921-SDG Document 80-2 Filed 07/09/21 Page 4 of 7




                                       12.

        Commissioners take calls from constituents across the state of Georgia,

not just in their districts. McDonald Dep., 54:4-55:2; Pridemore Dep., 87:24-

89:1.

                                       13.

        Commissioners function as a quasi-judicial body, hearing rate cases as a

group, taking witnesses, and weighing testimony from the public and parties.

Deposition Charles Eaton [Doc. 72] (“Eaton Dep.”), 93:4-95:21.

                                       14.

        The PSC can assess fines. Eaton Dep., 110:18-111:17.

                                       15.

        The PSC administers federal funds for pipeline safety across the State of

Georgia. Eaton Dep., 104:16-105:2.

                                       16.

        This statewide structure has also benefitted Plaintiff McCorkle, who

testified that a Commissioner from a different district was willing to talk and

meet with her when the Commissioner who lives in her district would not.

McCorkle Dep. 30:5-31:12.




                                        4
      Case 1:20-cv-02921-SDG Document 80-2 Filed 07/09/21 Page 5 of 7




                                    17.

     Under Plaintiffs’ proposed scheme, Ms. McCorkle would not be able to

vote for the Commissioner who assisted her. McCorkle Dep. 30:5-31:12.



     Respectfully submitted this 9th day of July, 2021.

                                   STATE LAW DEPARTMENT

                                   Christopher M. Carr
                                   Attorney General
                                   Georgia Bar No. 112505
                                   Bryan K. Webb
                                   Deputy Attorney General
                                   Georgia Bar No. 743580
                                   Russell D. Willard
                                   Senior Assistant Attorney General
                                   Georgia Bar No. 760280
                                   Charlene S. McGowan
                                   Assistant Attorney General
                                   Georgia Bar No. 697316
                                   40 Capitol Square, S.W.
                                   Atlanta, Georgia 30334


                                   TAYLOR ENGLISH DUMA LLP

                                   /s/Bryan P. Tyson
                                   Bryan P. Tyson
                                   Special Assistant Attorney General
                                   Georgia Bar No. 515411
                                   btyson@taylorenglish.com
                                   Bryan F. Jacoutot
                                   Georgia Bar No. 668272
                                   bjacoutot@taylorenglish.com
                                   Loree Anne Paradise

                                     5
Case 1:20-cv-02921-SDG Document 80-2 Filed 07/09/21 Page 6 of 7




                            Georgia Bar No. 382202
                            lparadise@taylorenglish.com
                            1600 Parkwood Circle, Suite 200
                            Atlanta, GA 30339
                            Telephone: (678) 336-7249

                            Counsel for Defendant




                              6
      Case 1:20-cv-02921-SDG Document 80-2 Filed 07/09/21 Page 7 of 7




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing   SECRETARY         OF    STATE      BRAD      RAFFENSPERGER’S

STATEMENT OF MATERIAL FACTS AS TO WHICH THERE IS NO

GENUINE DISPUTE TO BE TRIED has been prepared in Century Schoolbook

13, a font and type selection approved by the Court in L.R. 5.1(B).

                                    /s/ Bryan P. Tyson
                                    Bryan P. Tyson




                                       7
